                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
ERB LEGAL INVESTMENTS LLC,                        )
                                                  )
        Plaintiff and Counterclaim Defendant,     )
                                                  )
v.                                                )
                                                  )   Cause No. 4:20-CV-1255
QUINTESSA MARKETING LLC,                          )
                                                  )   Division No.
                                                  )
        Defendant and Counterclaim Plaintiff.     )
                                                  )
                                                  )
                                                  )

                 MOTION TO AMEND/EXTEND SCHEDULING ORDER

       COMES NOW Plaintiff, ERB LEGAL INVESTMENTS LLC, by and through attorney

E. Ryan Bradley of The Bradley Law Firm and for the Motion to Amend/Extend Scheduling

Order states as follows to the Court:

       1.      The instant cause of action, ERB Legal Investments, LLC v. Quintessa

Marketing, LLC, was removed to this Court from the Circuit Court of St. Louis, Missouri on

September 15, 2020.

       2.      Thereafter, the Court entered a case management order [Doc 31] on November

30, 2020.

       3.      Thereafter, Quintessa LLC d/b/a Quintessa Marketing v. ERB Legal Investments,

LLC d/b/a The Bradley Law Firm, Case No.4:21-CV-19 DDN was transferred to this Court and

consolidated with this cause of action on February 23, 2021.
         4.     Due to the consolidation of the cases several of the scheduling deadlines from the

scheduling order have expired and are not workable considering the posture of the consolidated

cases.

         5.     As such, Plaintiff requests the Court all the parties to amend the current

scheduling order for all deadlines.

         WHEREFORE, Plaintiff prays for this Court to Order the parties to submit a new

scheduling order within fourteen (14) days and for any such other and further relief as this Court

deems appropriate under the circumstances.




                                                      Respectfully submitted,

                                                By: /s/E. Ryan Bradley
                                                      E. Ryan Bradley, #53777
                                                      The Bradley Law Firm
                                                      Attorney for Plaintiff
                                                      1424 Washington Avenue, Ste 300
                                                      (314) 721-9111 (phone)
                                                      (314) 255-2765 (fax)
                                                      Ryan@thebradleylawfirm.com



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 27, 2021, I electronically filed the
foregoing Certificate of Service with the Clerk of the Court using the Courts E-Filing System
which was sent notification of such filing to all counsel of record. I further certify that I signed,
or caused my electronic signature to be place upon the original of the foregoing documents and
that a copy of the foregoing was sent via the Court’s efiling system to.

Dudley McCarter
Behr, McCarter & Potter P.C
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: dmccarter@bmplaw.com

Joseph T. Neely
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: jneely@bmplaw.com

Ryan M. Hyde
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: rhyde@bmplaw.com

James Wyrsch
Khazaeli Wyrsch LLC
911 Washington Ave #211
St. Louis, MO 63101
Phone: 314-288-0777
Fax: 314-400-7701
Email address: james.wyrsch@kwlawstl.com



/s/E. Ryan Bradley
